             Case 1:18-cr-03475-WJ Document 45 Filed 12/30/19 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO
 UNITED STATES OF AMERICA,                    )
                                              )
                 Plaintiff,                   )    CRIMINAL NO. 18-03475-WJ
                                              )
        vs.                                   )
                                              )
 ROBERT DUNSWORTH,                            )
                                              )
                 Defendant.                   )

         ORDER GRANTING UNITED STATES’ UNOPPOSED MOTION FOR
            EXTENTION OF TIME TO RESPOND TO DEFENDANTS’
                    MOTION TO SUPPRESS EVIDENCE

       THIS MATTER having come before the Court on the second unopposed motion of the

United States for extension of time to answer Defendants’ motion, and the Court being otherwise

fully advised in the premises, FINDS that the ends of justice served by the granting of the

continuance sought outweighs the best interest of the public and the defendants in a speedy trial,

and the Court being otherwise fully advised in the premises, finds that the motion is well taken

and will be GRANTED.

       IT IS THEREFORE ORDERED that the United States is granted an extension to January

9, 2020, to file its response to Defendant’s Motion to Suppress Evidence, filed December 2, 2019

(Doc. 39).



                                                     _______________________________
                                                     HON. WILLIAM P. JOHNSON
                                                     CHIEF U.S. DISTRICT JUDGE
